                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT
                                   5                             NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     CARL A.R. HITLER, JR.,                           Case No. 19-cv-02349-WHO (PR)
                                         aka CARL RENOWITZKY,
                                   8                     Plaintiff,                       ORDER OF DISMISSAL
                                   9              v.
                                  10
                                         THE UNITED STATES OF AMERICA,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                                Mail sent by the Court to plaintiff was returned as undeliverable more than 60 days
                                  14
                                       ago. (Dkt. No. 4.) Accordingly, the action is DISMISSED without prejudice because
                                  15
                                       plaintiff failed to keep the Court apprised of his current address pursuant to Civil Local
                                  16
                                       Rule 3-11(b) and because he failed to prosecute this matter pursuant to Fed. R. Civ. P.
                                  17
                                       41(b).
                                  18
                                                If plaintiff chooses to move to reopen the case, he is advised that he must state
                                  19
                                       legally recognizable claims against any named defendant, alleging a plausible basis for
                                  20
                                       suing them. The existing complaint is wholly deficient in that respect.
                                  21
                                                The Clerk shall enter judgment in favor of defendant, and close the file.
                                  22
                                                IT IS SO ORDERED.
                                  23
                                       Dated: August 8, 2019
                                  24                                                      _________________________
                                                                                          WILLIAM H. ORRICK
                                  25                                                      United States District Judge
                                  26
                                  27

                                  28
